DETAILED ACTION
The following is a final office action in response to applicant’s remarks filed on 02/05/2021 for response of the office action mailed on 11/06/2020. Dependent claims 24, 29, 34 and 39 were previously cancelled.  Therefore, claims 23, 25-28, 30-33, 35-38 and  40-44  are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 25-28, 30-33, 35-38 and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable Anderson et al (2017/0251465), Anderson hereinafter, in view of  3GPP_draft_R2_154740_Ericsson (as submitted in IDS, 26 September 2015, also, in European Search report), 3GPP_draft_R2_154740_Ericsson, hereinafter.

Re. claims  23, 33 and 43,  Anderson teaches a method (abstract) and a non-transitory computer readable (Fig.3, 307) medium comprising program instructions for causing an apparatus to perform and  an apparatus (Fig.3) , comprising: at least one processor (Fig.3, 303) ; and at least one memory (Fig.3, 307)  including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to operate a user equipment to follow a shortened transmission time interval, wherein the shortened transmission time interval is an integer number, L, of symbols in length  (Fig.1/Fig.12 & ¶0073 - uplink PUSCH scheduling grants may use resource elements spread over all OFDM symbols in a 1 ms uplink subframe.  …latency may be reduced by using PUSCH grants covering a (consecutive) subset of symbols within a subframe.  Such a subset of symbols may be referred to as a sub-subframe, and scheduling grants covering a sub-subframe may be transmitted on a physical channel referred to as sPUSCH); Page 4 of 19
Yet, Anderson does not expressly teach sending, in an uplink direction,  a demodulation reference signal in at least a first symbol of the L symbols of the shortened transmission time interval, receiving, in a downlink direction, a dynamic indication to drop at least one demodulation reference signal from an uplink transmission, and dropping the at least one demodulation reference signal based on the indication.
However, in the analogous art, 3GPP_draft_R2_154740_Ericsson explicitly discloses sending , in an uplink direction, a demodulation reference signal in at least a first symbol of the L symbols of the shortened transmission time interval (Page 4 / section 2.5 – The uplink shared channel PUSCH for LTE is based on single carrier transmissions .., two SC-FDMA symbols of each sub-frame are dedicated to reference signals and the remaining 12 SC-FDMA symbols … can be allocated to user data. An uplink shared channel sPUSCH (short PUSCH) with reduced TTI as compared to PUSCH, could be based on one or a few data SC-FDMA symbols…. , if the RS overhead is a concern, …. to decrease total reference signal overhead ….where each short UL TTI has separate DMRS transmission. Very short TTIs, e.g. 2-symbol TTI with one symbol data and one DMRS symbol, … Here, DMRS (one DMRS symbol ) is sent in uplink direction for each short UL TTI), receiving, in a downlink direction, a dynamic indication to drop at least one demodulation reference signal from an uplink transmission, and dropping the at least one demodulation reference signal based on the indication. (Section 2.1 – Dynamic scheduling of short TTIs …. Page 1 / section 2.1 - it is possible to change the scheduling between short and 1ms subframes. This can be done either via RRC reconfiguration or dynamically via DCI. Page 4 / section 2.5 - An uplink shared channel sPUSCH (short PUSCH) with reduced TTI as compared to PUSCH, could be based on one or a few data SC-FDMA symbols. However, these symbols for user data also require an additional SC-FDMA symbol with reference signal, under the assumption that legacy UL DMRS structure is reused. Here, the reference signal overhead can thus be large, at least in the initial phase of the uplink data….. ….The UL overhead may be reduced if DMRS is not sent with every UL sTTI with similar principles as for DL. That is, UE is instructed dynamically either via RRC reconfiguration message or DCI by not to send UL DMRS in every UL sTTI for initial phase of uplink data transmission. The above disclosures by 3GPP_draft_R2_154740_Ericsson is similar to instant application at least in ¶0044-¶0045 & ¶0058).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Anderson’s invention of subframe structures for communications between base stations and wireless terminals to include 3GPP_draft_R2_154740_Ericsson’s invention of dynamic scheduling of short TTIs, because it provides layer 2 latency reduction both with and without preserving the current TTI length. (page 1, 3GPP_draft_R2_154740_Ericsson).

Re. claims  28, 38 and  44, Anderson teaches a method (abstract)  and a non-transitory computer readable medium (Fig.2, 207) comprising program instructions for causing an apparatus to perform  and an apparatus (Fig.2) , comprising: at least one processor (Fig.2, 203); and at least one memory (Fig.2, 207) including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to operate an access node to follow a shortened transmission time interval, wherein the shortened transmission time interval is an integer number, L, of symbols in length (¶0013 - network node may be adapted to transmit a first sub-subframe of a subframe, wherein the first sub-subframe includes reference signals for a wireless terminal. a subset of symbols may be referred to as a sub-subframe (SSF), ….duration of a subframe may be 1 ms including 14 OFDM symbols, and the duration of a SSF may be seven OFDM symbols. ¶0039 -  By assigning sPDSCH resources within a sub-subframe (i.e., with shorter duration as compared to a full subframe); 
Yet, Anderson does not expressly  teach receiving , in an uplink direction, a demodulation reference signal in at least a first symbol of the L symbols of the shortened transmission time interval and sending, in a downlink direction, a dynamic indication for a user equipment to drop at least one demodulation reference signal from an uplink transmission
However, in the analogous art, 3GPP_draft_R2_154740_Ericsson explicitly discloses receiving , in an uplink direction, a demodulation reference signal in at least a first symbol of the L symbols of the shortened transmission time interval (Page 4 / section 2.5 – The uplink shared channel PUSCH for LTE is based on single carrier transmissions .., two SC-FDMA symbols of each sub-frame are dedicated to reference signals and the remaining 12 SC-FDMA symbols … can be allocated to user data. An uplink shared channel sPUSCH (short PUSCH) with reduced TTI as compared to PUSCH, could be based on one or a few data SC-FDMA symbols…. , if the RS overhead is a concern, …. to decrease total reference signal overhead ….where each short UL TTI has separate DMRS transmission. Very short TTIs, e.g. 2-symbol TTI with one symbol data and one DMRS symbol. Here, DMRS (one DMRS symbol ) is sent in uplink direction for each short UL TTI) and sending, in a downlink direction, a dynamic indication for a user equipment to drop at least one demodulation reference signal from an uplink transmission (Section 2.1 – Dynamic scheduling of short TTIs …. Page 1 / section 2.1 - it is possible to change the scheduling between short and 1ms subframes. This can be done either via RRC reconfiguration or dynamically via DCI. Page 4 / section 2.5 - An uplink shared channel sPUSCH (short PUSCH) with reduced TTI as compared to PUSCH, could be based on one or a few data SC-FDMA symbols. However, these symbols for user data also require an additional SC-FDMA symbol with reference signal, under the assumption that legacy UL DMRS structure is reused. Here, the reference signal overhead can thus be large, at least in the initial phase of the uplink data….. ….The UL overhead may be reduced if DMRS is not sent with every UL sTTI with similar principles as for DL. That is, UE is instructed dynamically either via RRC reconfiguration message or DCI by not to send UL DMRS in every UL sTTI for initial phase of uplink data transmission. The above disclosures by 3GPP_draft_R2_154740_Ericsson is similar to instant application at least in ¶0044-¶0045 & ¶0058).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Anderson’s invention of subframe structures for communications between base stations and wireless terminals to include 3GPP_draft_R2_154740_Ericsson’s invention of dynamic scheduling of short TTIs, because it provides layer 2 latency reduction both with and without preserving the current TTI length. (page 1, 3GPP_draft_R2_154740_Ericsson)

Re. claims 25 and 35,  Anderson and 3GPP_draft_R2_154740_Ericsson teach claims 23 and 33 respectively.
Yet,  Anderson does not expressly teach dropping at least one demodulation reference signal based on rules.
However, in the analogous art, 3GPP_draft_R2_154740_Ericsson explicitly discloses dropping at least one demodulation reference signal based on rules. (Section 2.1 – Dynamic scheduling of short TTIs …. Page 1 / section 2.1 - it is possible to change the scheduling between short and 1ms subframes. This can be done either via RRC reconfiguration or dynamically via DCI. A rule (by higher layer) similar to instant application at least in ¶0058   Page 4 / section 2.5 - An uplink shared channel sPUSCH (short PUSCH) with reduced TTI as compared to PUSCH, could be based on one or a few data SC-FDMA symbols. However, these symbols for user data also require an additional SC-FDMA symbol with reference signal, under the assumption that legacy UL DMRS structure is reused. Here, the reference signal overhead can thus be large, at least in the initial phase of the uplink data….. ….The UL overhead may be reduced if DMRS is not sent with every UL sTTI with similar principles as for DL. That is, UE is instructed dynamically either via RRC reconfiguration message or DCI by not to send UL DMRS in every UL sTTI for initial phase of uplink data transmission. The above disclosures by 3GPP_draft_R2_154740_Ericsson is similar to instant application at least in ¶0044-¶0045 & ¶0058).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Anderson’s invention of subframe structures for communications between base stations and wireless terminals to include 3GPP_draft_R2_154740_Ericsson’s invention of dynamic scheduling of short TTIs, because it provides layer 2 latency reduction both with and without preserving the current TTI length. (page 1, 3GPP_draft_R2_154740_Ericsson)

Re. claims 26 and 36,  Anderson and 3GPP_draft_R2_154740_Ericsson teach claims 25 and 35 respectively.
wherein the rules are known in advance by the user equipment and are configured to the user equipment by a network, specification, or manufacturer   (¶0013 -  a network node….wherein the second sub-subframe is free of reference signals. ..¶0014 -  .. a wireless terminal ………..The processor may be configured to receive a second sub-subframe of the subframe from the base station after receiving the first sub-subframe, wherein the second sub-subframe includes downlink data for the wireless terminal, and wherein the second sub-subframe is free of reference signals.  That is, user equipment is configured to (BRI: known in advance by the UE) that certain sub-subframe would be free of reference signals (by not using / omitting / dropping sDMRS), instead data will be used, to save signaling overhead).  
Re. claims 27 and 37,  Anderson and 3GPP_draft_R2_154740_Ericsson teach claims 25 and 35 respectively.
Yet,  Anderson does not expressly teach further comprising: receiving a dynamic indication to operate in conjunction with or in supplement to the rules.
However, in the analogous art, 3GPP_draft_R2_154740_Ericsson explicitly discloses further comprising: receiving a dynamic indication to operate in conjunction with or in supplement to the rules.( Section 2.1 – Dynamic scheduling of short TTIs …. Page 1 / section 2.1 - it is possible to change the scheduling between short and 1ms subframes. This can be done either via RRC reconfiguration or dynamically via DCI. A rule (by higher layer) similar to instant application at least in ¶0058   Page 4 / section 2.5 - An uplink shared channel sPUSCH (short PUSCH) with reduced TTI as compared to PUSCH, could be based on one or a few data SC-FDMA symbols. However, these symbols for user data also require an additional SC-FDMA symbol with reference signal, under the assumption that legacy UL DMRS structure is reused. Here, the reference signal overhead can thus be large, at least in the initial phase of the uplink data….. ….The UL overhead may be reduced if DMRS is not sent with every UL sTTI with similar principles as for DL. That is, UE is instructed dynamically either via RRC reconfiguration message or DCI by not to send UL DMRS in every UL sTTI for initial phase of uplink data transmission. The above disclosures by 3GPP_draft_R2_154740_Ericsson is similar to instant application at least in ¶0044-¶0045 & ¶0058).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Anderson’s invention of subframe structures for communications between base stations and wireless terminals to include 3GPP_draft_R2_154740_Ericsson’s invention of dynamic scheduling of short TTIs, because it provides layer 2 latency reduction both with and without preserving the current TTI length. (page 1, 3GPP_draft_R2_154740_Ericsson)

Re. claims 30 and 40, Anderson and 3GPP_draft_R2_154740_Ericsson teach claims 28 and 38 respectively.
Yet,  Anderson does not expressly teach send a configuration of a rule on dropping the at least one demodulation reference signal from the uplink transmission for a user equipment. 
However, in the analogous art, 3GPP_draft_R2_154740_Ericsson explicitly discloses send a configuration of a rule on dropping the at least one demodulation reference signal from the uplink transmission for a user equipment (Section 2.1 – Dynamic scheduling of short TTIs …. Page 1 / section 2.1 - it is possible to change the scheduling between short and 1ms subframes. This can be done either via RRC reconfiguration or dynamically via DCI. A rule (by higher layer) similar to instant application at least in ¶0058   Page 4 / section 2.5 - An uplink shared channel sPUSCH (short PUSCH) with reduced TTI as compared to PUSCH, could be based on one or a few data SC-FDMA symbols. However, these symbols for user data also require an additional SC-FDMA symbol with reference signal, under the assumption that legacy UL DMRS structure is reused. Here, the reference signal overhead can thus be large, at least in the initial phase of the uplink data….. ….The UL overhead may be reduced if DMRS is not sent with every UL sTTI with similar principles as for DL. That is, UE is instructed dynamically either via RRC reconfiguration message or DCI by not to send UL DMRS in every UL sTTI for initial phase of uplink data transmission. The above disclosures by 3GPP_draft_R2_154740_Ericsson is similar to instant application at least in ¶0044-¶0045 & ¶0058).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Anderson’s invention of subframe structures for communications between base stations and wireless terminals to include 3GPP_draft_R2_154740_Ericsson’s invention of dynamic scheduling of short TTIs, because it provides layer 2 latency reduction both with and without preserving the current TTI length. (page 1, 3GPP_draft_R2_154740_Ericsson)
Re. claims 31 and 41, Anderson and 3GPP_draft_R2_154740_Ericsson teach claims 30 and 40 respectively.
Yet,  Anderson does not expressly teach send a dynamic indication to operate in conjunction with or in supplement to the dropping rule.
3GPP_draft_R2_154740_Ericsson explicitly discloses send a dynamic indication to operate in conjunction with or in supplement to the dropping rule.( Section 2.1 – Dynamic scheduling of short TTIs …. Page 1 / section 2.1 - it is possible to change the scheduling between short and 1ms subframes. This can be done either via RRC reconfiguration or dynamically via DCI. A rule (by higher layer) similar to instant application at least in ¶0058   Page 4 / section 2.5 - An uplink shared channel sPUSCH (short PUSCH) with reduced TTI as compared to PUSCH, could be based on one or a few data SC-FDMA symbols. However, these symbols for user data also require an additional SC-FDMA symbol with reference signal, under the assumption that legacy UL DMRS structure is reused. Here, the reference signal overhead can thus be large, at least in the initial phase of the uplink data….. ….The UL overhead may be reduced if DMRS is not sent with every UL sTTI with similar principles as for DL. That is, UE is instructed dynamically either via RRC reconfiguration message or DCI by not to send UL DMRS in every UL sTTI for initial phase of uplink data transmission. The above disclosures by 3GPP_draft_R2_154740_Ericsson is similar to instant application at least in ¶0044-¶0045 & ¶0058).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Anderson’s invention of subframe structures for communications between base stations and wireless terminals to include 3GPP_draft_R2_154740_Ericsson’s invention of dynamic scheduling of short TTIs, because it provides layer 2 latency reduction both with and without preserving the current TTI length. (page 1, 3GPP_draft_R2_154740_Ericsson)

Re. claims 32 and 42, Anderson and 3GPP_draft_R2_154740_Ericsson teach claims 28 and 38 respectively.
Yet, Anderson does not expressly teach wherein the dynamic indication is sent based on a decision by a scheduler to reduce reference signal overhead.
However, in the analogous art, 3GPP_draft_R2_154740_Ericsson explicitly discloses wherein the dynamic indication is sent based on a decision by a scheduler to reduce reference signal overhead. (Dynamic scheduling of short TTIs …. Page 1 / section 2.1 - it is possible to change the scheduling between short and 1ms subframes. This can be done either via RRC reconfiguration or dynamically via DCI. Page 4 / section 2.5 - Uplink reference signal overhead - the reference signal overhead can thus be large, at least in the initial phase of the uplink data. With a frame format of first transmitting one SC-FDMA symbol with reference signal followed by one SC-FDMA symbol with user data, the reference signal overhead is 50% of the radio resources. With two SC-FDMA symbols for user data the overhead is thus 33% and for three user data SC-FDMA symbols the overhead is 25%.... if the RS overhead is a concern, in UL like in DL, there are L1 possibilities to decrease total reference signal overhead in the system compared to the simplistic approach where each short UL TTI has separate DMRS transmission….. ….the UL overhead may be reduced if DMRS is not sent with every UL sTTI with similar principles as for DL.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Anderson’s invention of subframe structures for communications between base stations and wireless terminals to include 3GPP_draft_R2_154740_Ericsson’s invention of dynamic scheduling of short TTIs, because it provides 3GPP_draft_R2_154740_Ericsson)



Response to Arguments
Earlier  objections to claims 27, 31, 37 and 41 have been withdrawn following amended claim languages.

Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.    

Regarding arguments in pages  9-17 for independent claims 23, 28, 33, 38, 43 and 44,  applicant argues that Anderson fails to teach, “sending, in an uplink direction,  a demodulation reference signal in at least a first symbol of the L symbols of the shortened transmission time interval”. Examiner agrees. However, in the analogous art, 3GPP_draft_R2_154740_Ericsson discloses the limitation in page 4/ section 2.5, where it recites, “The uplink shared channel PUSCH for LTE is based on single carrier transmissions .., two SC-FDMA symbols of each sub-frame are dedicated to reference signals and the remaining 12 SC-FDMA symbols … can be allocated to user data. An uplink shared channel sPUSCH (short PUSCH) with reduced TTI as compared to PUSCH, could be based on one or a few data SC-FDMA symbols…. , if the RS overhead is a concern, …. to decrease total reference signal overhead ….where each short UL TTI has separate DMRS transmission. Very short TTIs, e.g. 2-symbol TTI with one symbol data and one DMRS symbol “. That is,  DMRS (one DMRS symbol) is sent in uplink direction for each short UL TTI.
Applicant further asserts that Anderson fails to teach, “receiving, in a downlink direction, a dynamic indication to drop at least one demodulation reference signal from an uplink transmission, and dropping the at least one demodulation reference signal based on the indication”. Examiner agrees. However, in the analogous art, 3GPP_draft_R2_154740_Ericsson discloses the limitation in Page 1/section 2.1, where it recites, “ Dynamic scheduling of short TTIs …. it is possible to change the scheduling between short and 1ms subframes. This can be done either via RRC reconfiguration or dynamically via DCI. Page 4 / section 2.5 - An uplink shared channel sPUSCH (short PUSCH) with reduced TTI as compared to PUSCH, could be based on one or a few data SC-FDMA symbols. However, these symbols for user data also require an additional SC-FDMA symbol with reference signal, under the assumption that legacy UL DMRS structure is reused. Here, the reference signal overhead can thus be large, at least in the initial phase of the uplink data….. ….The UL overhead may be reduced if DMRS is not sent with every UL sTTI with similar principles as for DL“. That is, UE is instructed dynamically either via RRC reconfiguration message or DCI by not to send UL DMRS (BRI: dropping UL DMRS (demodulation reference signal) in subsequent transmission intervals for initial phase of uplink transmission in order to support high mobility due to short distance between reference signal and data) in every UL sTTI for initial phase of uplink data transmission. The above disclosures by 3GPP_draft_R2_154740_Ericsson is similar to instant application at least in ¶0044-¶0045 & ¶0058.

 In reference to various acronyms as used in both Anderson (primary reference) and  3GPP_draft_R2_154740_Ericsson (secondary reference), applicant’s general allegation, such as UE, RRC, TTI, DCI, DMRS, UL, PUSCH,  sPUSCH, SC-FDMA are not defined in those references, are respectfully disagreed by the examiner.  Those terms/acronyms are well-known in the field of endeavor and are well documented in 3GPP standards before the EFD of the instant application. In addition, Anderson already defined various acronyms in  ¶0178-¶0211 and 3GPP_draft_R2_154740_Ericsson also defined SC-FDMA (Single carrier Frequency Division Duplex) and sPUSCH (Short uplink physical shared channel) in §2.5, to name a few.
Regarding arguments in page 14  for independent claims 23, 28, 33, 38, 43 and 44, for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the references is offered by 3GPP_draft_R2_154740_Ericsson to provide layer 2 latency reduction both with and without preserving the current TTI length. (page 1, 3GPP_draft_R2_154740_Ericsson).

For these reasons, it is maintained that 23, 28, 33, 38, 43 and 44 are unpatentable over Anderson, in view of  3GPP_draft_R2_154740_Ericsson.
As all other dependent claims depend either directly or indirectly from the independent claims 23, 28, 33 and  38,  similar rationale also applies to all respective dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byun et al; 2018/0049165; See Abstract, ¶0007, ¶0009, ¶0018, ¶0039-¶0043, ¶0103, ¶0109, ¶0119, ¶0120, ¶0124,¶0125, ¶0127, ¶0134-¶0136,¶0139-¶0146, ¶0151, ¶0197, ¶0244, ¶0256, ¶0257 along with Fig.7-16, Fig.17-21, Fig. 23-24.
3GPP TSG-RAN WG2 #91; Tdoc R2-153493; Source: Ericsson; Title: Study of shorter TTI for latency reduction;  Beijing, China, 24–28 August 2015. See §2.1, §2.3, §3, §4, Observations 5 & 7.
3GPP TSG-RAN WG2 meeting #91; R2-153514; Source: ZTE; Title: Specification impacts of short TTI; Beijing, China, Aug 24 – 28, 2015. See §2.2,§3,  Observation 2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467
                                                                                                                                                                                               /Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 16, 2021